Title: To John Adams from Charles Francis Adams, 25 December 1825
From: Adams, Charles Francis
To: Adams, John


				
					My dear Grandfather.
					Washington; December 25th 1825.
				
				On this day, one which in this part of the country is considered much as Thanksgiving day is in New England, I beg leave to express my wishes for your welfare & comfort during the cold weather which accompanies the Season in which the festival comes. It is not properly speaking a festival this Year with us as it comes on a Sunday, but the family dinner which for years past hast happened at my Uncle Frye’s, is only postponed, and tomorrow, we promise ourselves the pleasure of eating the good things of the land, as we always before have done, in compliance with a custom by no means disagreeable, and one which I am not anxious to see overturned.I am happy to hear that you still preserve your health even through the severe trial which you must have had. The weather has been somewhat severe here, but it does not compare with the accounts from Boston. We have had but little interesting matter of any other description within the last week, excepting the danger in which the Capitol was from fire, a matter which was extremely necessary to move the depressed spirits of the Circles here. They have no conversation, and no entertainments to excite it so that “Ennui’ is the order of the day. This fire (after it was extinguished,) has formed a very good subject for some days past. The loss of books from it is very trifling but it has damaged certainly the most beautiful part of a very beautiful building. A candle was left burning near one of alcoves, a circumstance which indicates some negligence, somewhere, but in which particular person I cannot determine. At any rate, I should suppose that so valuable a library as that is likely to be, should not be exposed to risks from candles, and either that lamps should be regularly suspended and regularly extinguished or that the members of Congress should be made to carry their books home, a privilege which they now possess, but which should become a law. I am very fond of books myself and feel unwilling to allow valuable ones to run any risk from carelessness.I had the honour yesterday to dine with Baron Tuyll the Russian Minister upon the Anniversary of the Emperor’s birth day. The entertainment was very magnificent and the Company consisted of the Corps Diplomatique, the vice President, the Speaker, and the Heads of Departments. So that you perceive, I was exalted into very great company. I am somewhat of opinion however that we little people when we do get such an honour, enjoy the accompaniment of a good dinner better than those who are more clogged with their State. At any rate, I am sure, I made great demonstration.But this my letter is shockingly written and worse composed, the faults of style I beg you to excuse as I am very much pressed for time. Besides I know that in letters I cannot write Essays but this I am sure of that I can write Nonsense. Accept it, such as it is, as a tribute of the respect & esteem of your / Affectionate Grandson
				
					Charles Francis Adams
				
				
			